WOODLEY, Commissioner.
Appellant was convicted 'for the offense of felony theft and the jury, by their verdict, assessed his punishment at two years confinement in the penitentiary.
There are no bills of exception and no statement of facts.
The sentence erroneously states that the defendant shall be confined in the penitentiary for a term of five years. It is accordingly ordered that the sentence shall be reformed so as to conform to the verdict of the jury.
The judgment, as reformed, is affirmed.
Opinion approved by the Court.